BERNSTEIN, Vice Chief Justice
(dissenting) .
I must dissent. I think the majority has seriously erred in its statement of the applicable law as well as its analysis of the facts. The proposed definition of undue influence is correct, i. e., “a person unduly influences a testator or testatrix in executing a will when that person through his power over the mind of the testator or testatrix makes the latter’s desires conform to his own, thereby overmastering the volition of testator or testatrix.” We have defined undue influence as a showing that the instrument is not the testator’s free act and results from the will of another substituted for the testator’s. In re Regaldo’s Estate, 77 Ariz. 180, 268 P.2d 973.
The opinion of the majority is that "certain factors have been treated as significant indicia of the presence or absence of such [undue] influence”. I will refer to them as factors. Their definitions by the majority are generally correct, but particular factors are stated too broadly and require clarification.
*20The first factor which is “[w]hether the alleged influencer has made fraudulent representations to the testatrix” must obviously be limited. Only misrepresentation relevant to the ultimate issue of undue influence may properly be considered. Such misrepresentations are only relevant if they tend to show that the mind of the testatrix was dominated thereby. In re Newhall’s Estate, 190 Cal. 709, 214 P. 231, 28 A.L.R. 778. In other words, she must have relied upon and acted because of the false statements rather than other motives and inducements. In re Sprenger’s Estate, 337 Mich. 514, 60 N.W.2d 436.
The next factor stated too broadly is “whether the will as drawn was consistent or inconsistent with prior declarations and plannings of the testatrix”. Certainly the factor must be limited by a finding that the circumstances of the testatrix have not changed. For example, in this case testatrix executed a new will after the birth of her second child which was different from her prior will. The wills are “inconsistent” but there was a legitimate, logical reason for the difference.
The next factor could be construed to incorporate the point I have just made. It is “whether the will was reasonable rather than unnatural in view of the testatrix’ circumstances, attitudes, and family”. Unfortunately, as applied by the majority opinion the rule is indistinguishable from the preceding one dealing with the consistency between the will in question and prior declarations.
The next factor which requires clarification is “whether the testatrix was a person susceptible to undue influence”. We are all susceptible to undue influence. I assume the majority means that we must balance the amount of undue influence exerted against the degree of susceptibility. In other words, we are concerned, quite properly, with the testatrix’ ability to resist undue influence. One person will be influenced by things which will have no effect upon a person of stronger will.
The majority opinion is somewhat confusing. It appears to require evidence of all eight factors to raise the fact question of undue influence. They cannot mean that because one factor is the existence of a confidential relationship which, concededly, is not present in this case. I also note that we have recognized another factor relevant to the issue of undue influence, namely, whether the testatrix had ample opportunity after executing the allegedly improper will to have repudiated it. In re Regaldo’s Estate, supra.
My strongest objection to the majority opinion is that it fails to account for or acknowledge the relevancy of the marital relationship. It has been said that:
“One of the influences exerted on testamentary disposition, not considered unusual or illegal, and to the contrary to he expected normally, arises in the relationship of husband and wife and their conduct one to the other.” Hutton, Undue Influence and Fraud in Pennsylvania Wills, 52 Dickinson L.R. 225, 226. (Emphasis supplied)
And it has been further stated that:
“In determining whether there has been undue influence which will vitiate a will greater latitude is allowed between husband and wife with respect to persuasion or suggestion, because of the marital relation.”
******
“The relationship of spouse or fiancee does not constitute rtndue influence but rather the reverse”. Thompson on Wills (3rd edition) § 144, p. 228 and pocket part § 144, p. 62; In re Rasnick, 77 N.J. Super. 380, 186 A.2d 527.”
A woman, in response to her husband’s solicitations, may change her mind and make a will which is valid although she would not have made it but for his influence. Henderson v. Jackson, 138 Iowa 326, 111 N.W. 821, 26 L.R.A.,N.S., 479; Cooper v. Cooper, 114 Ind.App. 261, 51 N.E.2d 100; Perkins v. Perkins, 116 Iowa 253, 90 N.W. 55; In re Detsch’s Estate, 191 *21Or. 161, 229 P.2d 264; In re Hettermann’s Estate, 48 Cal.App.2d 263, 119 P.2d 788. The mere fact that one spouse dominates the other does not invalidate the latter’s will made in favor of the former. In re Ritter’s Estate, 181 Okl. 309, 73 P.2d 161; Canfield v. Canfield, 167 Old. 590, 31 P.2d 152; In re Detsch’s Estate, supra. Indeed, it has been held to be natural and proper that a husband or wife should exercise some influence over each other and should remember each other in their wills. Puryear v. Puryear, 192 Ark. 692, 94 S.W.2d 695; Lavenue v. Lewis, 185 Ark. 159, 46 S.W.2d 649; Cooper v. Cooper, supra; In re Kelly’s Estate, 150 Or. 598, 46 P.2d 84. There is a presumption that a will made before marriage is revoked if no provision is made for the surviving spouse. A.R.S. § 14 — 134; In re Stark’s Estate, 52 Ariz. 416, 82 P.2d 894. Such influence is legitimate and should be encouraged. Cooper v. Cooper, supra. It has been held that in the absence of a showing of fraud or duress, a wife’s will is still her will and not the result of undue influence notwithstanding the fact that she comes to the state of mind where she decides to let her husband dictate its terms, provided she executes it as her will. Boland v. Aycock, 191 Ga. 327, 12 S.E.2d 319.
I think the majority opinion imposes the moral judgment of its members upon proponent and in so doing infringes upon the constitutionally protected privacy surrounding the marriage relationship. Griswold v. State of Connecticut, 381 U.S. 479, 85 S.Ct. 1678, 14 L.Ed.2d 510. The analogy to the Griswold decision is valid insofar as this court, as an arm of the state, may be imposing its moral judgment upon the constitutionally protected relationship. Cf. Shelley v. Kraemer, 334 U.S. 1, 68 S.Ct. 836, 92 L.Ed. 1161; Anno.: 3 A.L.R.2d 466, 479. Perhaps proponent and decedent had an affair prior to their marriage and perhaps he married her for her money. However, premarital affairs have absolutely no bearing upon the issue of undue influence and the fact that a man marries a woman for her money does not constitute fraud. Woronzoff-Daschkoff v. Woronzoff-Daschkoff, 303 N.Y. 506, 104 N.E.2d 877.
The evidence set forth in the categories referred to as factors by the majority must be viewed in the light of certain legal principles which they have ignored. The contestants alleged undue influence and had to prove their case by clear and convincing evidence. In re Pitt’s Estate, 88 Ariz. 312, 356 P.2d 408. This court must determine whether there is substantial evidence in the record from which the fact-finder could reasonably find clear and convincing evidence of undue influence. In re Lamfrom’s Estate, 90 Ariz. 363, 368 P.2d 318.
In the case before us, the trial court reached its decision upon a consideration of depositions and transcribed testimony of prior proceedings. Only a few witnesses actually testified before the trial court and they testified to matters not material to what we are discussing here. In such circumstances, there is no presumption favoring the findings and determination of the trial court. The Supreme Court of South Dakota stated the rule most succinctly :
“However, when the testimony on which the trial court makes a finding of fact or determines that a certain issue is established by clear and convincing evidence is presented to the court without the appearance before it of the witnesses who gave such testimony, then it is for us to determine whether a finding is established or the proof thereof is clear and convincing, (citation omitted) In such circumstances we review the evidence unhampered by the rule that a trial judge who has observed the demeanor of the witnesses, is in a better position to intelligently weigh the evidence than the appellate court, (citation omitted) That is the situation in this case.
“All of the testimony supporting the court’s finding was taken by deposition, (except one witness) * * *
*22“With the testimony presented to the trial court in this manner there is no presumption in favor of the trial court’s determinations. Accordingly, it is our duty to review the evidence and determine the issues involved as though presented here in the first instance.” State Automobile Casualty Underwriters v. Ruotsalainen, S.D., 136 N.W.2d 884, 888. Accord: Cochran v. Cochran, 247 Ala. 588, 25 So.2d 693. Contra: Griffith Company v. San Diego College for Women, 45 Cal.2d 501, 289 P.2d 476, 47 A.L.R.2d 1349; Martin v. Williams, 141 W.Va. 595, 93 S.E.2d 835, 56 A.L.R.2d 756.
With these principles firmly in mind, let us examine the evidence set forth in the factors upon which the majority rely.
The first category is entitled “fraudulent representations”. The majority states that proponent’s advertising business failed which made him “panicky” and prompted him to move to Houston. But the majority fail to note that by “panicky” he simply meant he wanted to “get to doing something else.” Moreover, his advertising business was successful but the parent corporation failed. At that time he and his former wife discussed the matter and mutually agreed that he should try to get started in Houston near his family. The majority states proponent falsely represented to decedent that he had been separated from his then wife for some time before he went to Houston. In the trust litigation during February, 1958 decedent said in a deposition that proponent had been separated from his wife for some time when he came to Houston. But in the June, 1958 custody litigation as a result of which decedent’s second husband, Vernon Denson, obtained custody of their daughter, decedent testified as follows:
“A He told me he was separated from her since July 19 — well, he told me he had been separated from her for a long time, but he definitely broke off when he came down to Houston in July 1957 — no, 1956.
“Q 1956.
“A That was the summer or winter of November I met him, whatever year that was.
“Q In July ’56—
“A That is right.
“Q —is when he came down to Houston, is that when he broke off with her?
“A He had broken off with her before and tried to before.
“Q That is what he has been telling you, isn’t that correct?
“A He told me he had been broken up with his wife for a number of years. (Emphasis mine unless otherwise noted)
This language suggests that proponent told decedent he had been having trouble with his wife for a long time. Decedent’s use of the word “separated” is equivocal. In any event, decedent knew from the beginning of their relationship that proponent was a married man.
The majority creates an erroneous impression by stating only that proponent’s marital relationship with his wife was normal through March, 1957 although he told decedent he had been separated for some time. In fact, he had not seen decedent from November 1956 until March 1957 and during that particular period his marital relationship was normal according to his wife. She said their marriage was seriously disturbed from April, 1957 when he returned home at which time he discussed a divorce. In other words, as soon as he became involved with decedent he discussed a divorce with his wife. Certainly he acted with greater frankness than if he had continued to conceal his relationship with decedent.
The majority states that shortly after September, 1957 “proponent convinced decedent that the trust res would be dissipated by the trustees and her ex-husbands, thus persuading decedent to consult an attorney to attempt to revoke the trust.” Suit was in fact instituted September 1957 one month before decedent and proponent were married. Judgment upholding the trust was *23entered after decedent passed away. McCauley v. Simmer, 336 S.W.2d 872 (Tex. Civ.App.). To support the conclusion of undue influence, the majority opinion relies primarily upon the facts that the suit to break the trust was filed after decedent met proponent and that the will in question authorizes him to continue litigation to have the trust revoked. This is supposed to be against decedent’s long established wishes and contrary to her clearly expressed reason for creating the trust. I will subsequently quote the record to prove that decedent was dissatisfied with the trust from its inception and probably would have attempted to set it aside regardless of proponent’s purported encouragement. In any event, to return to the issue of “fraudulent representations” I contend that the inference of an evil scheme by proponent to persuade his wife to break the trust is wholly unsupported by the record. In the custody litigation, decedent testified:
“Q At his (proponent’s) suggestion and advice and counsel, you filed a suit against the trust to set it aside, isn’t that correct?
“A I filed a suit against the trust, but not on the advice of Mr. McCauley.
“Q Didn’t he advise with you about that?
“A No.
“Q I beg your pardon?
“A He sat down and explained to me what the trust is about. If that is advice, yes, he did that.
“Q What did he tell you the trust was about ?
“A He told me that the trust could steal me blind if I didn’t do something about it.”
JjC iji >}i iji
“Q Now you are trying to set it aside because C. R McCauley said you ought to try to break it, isn’t that right ?
.“A No..
“Q You didn’t say C. F. McCauley said you ought to break the trust? I thought you said while ago he told you you ought to break it.
“A I am not trying it on — he told me I should break it, but that wasn’t why I was doing it.
‘Q I see. You are doing it on your own action—
“A That is right.
“Q —but he told you to do it, isn’t that correct ?
“A He suggested that I do it. He suggested I see a lawyer, which I did—
“Q All right.
“A —and the lawyer suggested I break it.”
This is the only testimony in the record to support the majority’s statement that proponent convinced decedent the trust was being dissipated and persuaded her to see about revoking it. What could be more natural than husband and wife discussing personal economic matters? Indeed, what is wrong with a wife seeking and following the advice of her husband? See the cases above supporting this analysis.
In addition to the erroneous inference drawn by the majority from the above quoted testimony, there is separate, additional testimony which the majority has failed to consider. During February, 1958, five months prior to the custody litigation, decedent’s deposition was taken in connection with the trust suit. She testified:
“Q Now, I want to ask you, Mrs. Mc-Cauley, what discussions did you have with Mr. McCauley about this trust instrument before you were married ?
“A Oh, I don’t know. We had quite a few.
“Q Well, in substance, what were they?
“A Well, when, I couldn’t — I think probably the main ones took _ place after I found out I couldn’t get my car and I was unhappy about that, and I asked him if he could help me, explain, that I still wasn’t real sure about all the legality and exactly *24what all that trust meant and maybe he could help me, and lie did sit down with me one day and he did help me to go over it and lay it out in layman’s language.”
Discussions of this nature between people about to be married or spouses are to be encouraged rather than condemned as suggesting any evil, improper or fraudulent scheme.
The majority states proponent experienced an apparent seizure during which he represented to decedent that he was a messenger to her from someone in Heaven. We are then told decedent confided in an old friend that she believed in communications from spirits. It is interesting to note that the entire episode was testified to by decedent’s 10-year-old daughter who was only seven when the event allegedly occurred. -She said she saw proponent lying on the bed. and her mother sitting on the bed, both fully clothed. The questioning proceeded as follows:
“Q Now, did you see anything that was unusual when you looked in there?
“A Yes, sir.
“Q What did you see?
“A Well, he was acting like a 2-year old waving his hands and kicking his feet.”
Jfc # ‡ # ‡
“Q All right. Now did your mother then afterwards tell you what Mr. McCauley was doing or what he had done?
:}: i}:
“A She said he was some messenger from somebody up in Heaven to her.
“Q He was a messenger from somebody up in Heaven to her ?
“A Yes, sir.
“Q Do you remember who it was that he was a messenger from, who he ' was from?
“A No, sir.
“Q Did she tell you the name at the time?
“A I think she did, but I don’t remember.
“Q You don’t recall it?
“A No, sir.”
She then said it was the only such occurrence she saw. It appears to me that the majority is scraping the bottom of the barrel when it relies upon this sort of hearsay testimony to support a finding of fraudulent representation. In re Pitt’s Estate, supra. The record does not show that proponent “represented to decedent” that he was a messenger to her from somebody in Heaven. It does not show that he made any representations to her. I think the omission further deprives the daughter’s testimony of any value it might otherwise have had. Furthermore, if the child had testified that proponent told decedent he was a messenger from Heaven, I still refuse to give it any weight. She was a ten-year-old testifying to an event which occurred three years earlier. Her infancy may properly be considered as affecting the weight of her testimony. 58 Am.Jur., Witnesses, § 869, p. 498; 98 C.J.S. Witnesses § 461, p. 324.
The majority states that proponent promised the witness Choban, a realtor, a lifetime income once decedent regained control of her wealth. Actually, Choban testified as follows at a deposition in connection with the trust litigation:
“A Well, in return for that, (refuge in his home) should the day come about when Bond Sneed Denson once again came into the control of her own wealth, then under Mr. Mc-Cauley and Bond Sneed Denson— because again as I best recall in later conversations, Bond Sneed Denson was aware of all this — I was to serve in the capacity of overseer for the various properties belonging to Bond Sneed Denson * *
In the 1958 custody suit he was asked :
“Q When he (proponent) told you you would have a job, he didn’t tell you you wouldn’t have to work, did he?
*25“A Oh, no. I don’t want a job for life without working. I have worked all my life.
“Q If you were going to manage this property that was going to be a job and you were going to be paid for it.
“A Absolutely.
“Q Did he tell you you were going to sit in an easy chair and he would dole out the money to you ?
“A He never did. * * * ”
Choban was not to receive a “lifetime income”, he was to have a job to earn his salary. He was asked whether his conversations with proponent concerning future employment were out of decedent’s presence. He replied:
“A A good percentage were. Yet, on the other hand, Bonnie was presént at some of the conversations arid I feel sure I am speaking truthfully of instances she concurred, at least to a point, you know, I would fit in the capacity such as mentioned.”
Decedent apparently approved of employment for Choban. But my basic contention is that her knowledge of this matter is wholly irrelevant to the issue of undue influence.
The majority next tells us that proponent falsely represented to decedent that her mother bribed the judge and jury to decide the custody case adversely to her and that her stepfather stole her inheritance.1 This information was elicited from a Mrs. Lu-pear who claimed to be decedent’s lifelong friend. She testified to the above hearsay at a deposition held April 11, 1960 at which the only attorneys present were Mister Simmer representing the contestants and Miss Gann representing Mrs. Lupear. No one represented proponent. There was no cross examination. For these reasons and others which I will subsequently discuss, very little weight can be given to Mrs. Lu-pear’s testimony.
All of the above excerpts from the record illustrate what I respectfully submit are factual- misconceptions in the majority opinion under the heading “fraudulent representations”. But there is another fallacy contained in the majority’s analysis of the facts. As I pointed out above, not all fraudulent representations may be considered as bearing upon the ultimate fact in issue, namely, the existence of undue influence. We can only consider those false statements by proponent which logically suggest an attempt to induce decedent to bestow her testamentary favor upon the object of proponent’s -wishes, in this case, himself. With this principle in mind, T question the relevancy of the following facts: proponent’s business in Oklahoma and his relationship with his wife Leona; decedent’s $750 loan to proponent soon after they met; his statement to decedent that he was separated from his wife since decedent knerv he was married; the • fact that they saw each other frequently after decedent obtained her divorce; that she cosigned a $1,000 note for proponent’s benefit; that he attempted to sell a real estate note to the trust or that he was to receive a $1,000 commission from the owner for selling it; that decedent wrote attorney Simmer asking him not to mention the matter and upset her family since she did not get involved and had no strong feeling for proponent at that time; that proponent visited decedent at her apartment “spending most of the day and evening there”; that proponent told her she could only get $100 trade-in on her automobile; that she discharged her servants upon proponent’s suggestion that they cost too much; that Choban was to obtain employment if decedent regained her wealth; that they were married the same day proponent obtained his divorce from Leona; *26that he told decedent her mother had bribed the judge and jury in the custody case and that her stepfather had stolen her inheritance. Some of the above facts were not demonstrated to be false. Some do not demonstrate an attempt to alienate decedent from those she had theretofore acknowledged as the natural bounty of her affection — her children. None of the above facts separately nor all together constitute fraud which requires the concurrence of nine separate elements, United Benefit Fire Ins. Co. v. First Nat. Bank of Ariz., 1 Ariz.App. 550, 405 P.2d 488, namely, (1) a representation, (2) its falsity, (3) its materiality, (4) the speaker’s knowledge of its falsity or ignorance of its truth, (5) his intent that it should be acted upon by the person and in the manner reasonably contemplated, (6) the hearer’s ignorance of its falsity, (7) his reliance on its truth, (8) his right to rely thereon, (9) his consequent and proximate injury. Higgins v. Kittleson, 1 Ariz.App. 244, 401 P.2d 412. In this connection, I note that In re Garibaldi’s Estate, supra, relied upon by the majority to support the principle that “fraudulent representations” is a factor evidencing undue influence, speaks of “fraud”, not “fraudulent representations”. The California court did not decide whether false representations are evidence of undue influence.
The next factor in the majority opinion is “Will Product of Hasty Action”. Unless this court is prepared to accuse attorneys Atkinson and Kirchheimer of conspiring with proponent to commit a fraud and unduly influence decedent in the disposition of her estate by hastily preparing the will, there is nothing arguably supporting an inference of undue influence. The majority does not accuse the attorneys of improper conduct. But if they did, I am of the opinion that the will was not so hastily drawn as to suggest an effort to “put something over” on decedent. It is common knowledge that attorneys often use the telephone to transact business. Cf. Schering Corporation v. Cotlow, 94 Ariz. 365, 385 P.2d 234. Nor is ten minutes to sign and execute a simple will unusually brief. The fact that Atkinson did not discuss with decedent the extent of her property may be attributed to the desires of decedent or the fact that Atkinson and Kirchheimer represented her in the trust suit and had detailed knowledge of the extent of her estate. Another reason is that giving one-half to the children and one-half to the surviving spouse does away with the necessity of discussing the nature and extent of the estate. There was no need to discuss the guardianship of the children because the son had gone to live with his father and the daughter’s custody was obtained by her father in the 1958 custody proceeding.
Finally, the majority says it is significant that Atkinson and proponent learned that decedent suffered from a serious kidney disease and I assume by this they conclude that proponent rushed decedent into signing a will because she was about to die. This conclusion is not supported by the record. Decedent was admitted to the hospital as a result of sustaining a whiplash injury in an automobile accident a few days before. While there, tests revealed a kidney disease which decedent may have had and been unaware of for some time. The doctor told proponent decedent could live six months, five years, or outlive all of them. Decedent lived almost a year after executing the will.
The next factor of the majority is entitled “execution of Will Concealed” wherein it is stated that the will was given to proponent on one of his trips to Houston after he and decedent had moved to Phoenix. That fact is utterly without significance. It is said that execution of the will was concealed because decedent’s two children and her mother had not been informed. The children, ages eight and thirteen, did not live with decedent. The relationship between decedent and her mother was not friendly. Most importantly, there is no evidence that proponent or anyone else *27deliberately prevented decedent from discussing her will with others. Moreover, it was within the province of decedent to keep her will confidential. Avoiding publicity of such matters is perfectly normal. Certainly the majority does not contend that proponent had a positive duty to inform all possibly interested persons that decedent had executed a new will.
The next factor is labelled by the majority “Activity in Procuring Drafting and Execution of Will” where it is stated that proponent obtained a holographic will from decendent which his lawyers advised him was worthless. He then discussed with decedent the terms of the will in question. The majority opinion obviously concludes, without so stating, that these facts prove proponent only wanted decedent’s money. The facts equally support an inference that decedent had a strong determination to create a legal will leaving proponent one-half her estate. But I do not think it necessary to choose between the inferences because the underlying facts were not proven by the record. Choban testified that proponent told him about the holographic will. Choban said proponent told him his attorneys said the will was no good. And Choban understood that proponent meant Atkinson and Kirchheimer. But in their respective depositions, proponent, Atkinson and Kirchheimer denied any knowledge of such a will. Moreover, the attorneys denied discussing a holographic will with proponent at any time. They also recognized the validity of such wills in Texas, contrary to what Choban said the attorneys told proponent.
The majority tells us “[pjroponent was told to absent himself from the hospital at the time of execution. Proponent inquired about a will to leave him all of decedent’s property, although he was informed by Atkinson that such a will probably would not withstand contest. Atkinson and proponent discussed the probable validity of the will in question as against contest and concluded that such a will had a better chance of success than a will leaving all of decedent’s property to proponent.” Let us review what Atkinson said:
“Q I will ask you whether or not Mr. McCauley told you what to put in this will ?
“A No, sir, he did not. They may have discussed it between each other, because I do recall that Mr. McCauley made mention of the fact that he knew his wife wanted a will and was going to have one made.”
******
“A I must make the assumption that they probably discussed it between each other, but I don’t know that they did.”
******
“A I said, ‘Bonnie, I believe it would be best if Mr. McCauley is not present when you sign that will. These Trustees have contested everything else you have done. Should it ever be necessary to probate this will, they will probably file a contest of the will if you leave anything in the will to him, and it would be best if he not be present because they will try to use that to say that he told you what to do.’ ” ******
“Q But after the will was signed, he talked to you at one time or another—
“A No.
“Q —and told you he wanted a will leaving everything to him?
“A We didn’t go into it specifically. He talked around a little bit but nothing was done — just talk, nothing done.
“Q You refused — ■
“A No.
“Q —to draw it that way?
“A That kind of will, no, I didn’t refuse to draw it. I probably would have drawn it if he had asked me, but he didn’t ask me to do it.”
*28The record is devoid of evidence to support a finding that proponent tried to get Atkinson to draw a will leaving the entire estate to proponent. Since Atkinson, with Kirchheimer, represented decedent in the suit to break the trust and knew of the animosity between the trustees and decedent, it was perfectly normal for him to discuss the validity of the will since he knew the trustees would contest any sort of disposition to proponent.
The next factor discussed by the majority is called “Inconsistency of Will with Other Plannings and Declarations”. The first inconsistency mentioned is the fact that the will in question does not contain trust provisions for decedent’s minor children whereas three previous wills did so provide. There is a completely satisfactory explanation. Decedent was trying to break the existing trust which action was still pending at her death. She had every intention of creating a new trust for her children if successful in that litigation. The majority opinion acknowledges this fact.
The majority also thinks it significant that decedent left no property to either of her former husbands. She married her first husband in 1940. One year later he entered the military service and did not return until 1945 after which they did not cohabit. They were divorced December 1946. The first will was executed in November 1944 shortly before her husband returned. It is reasonable to assume decedent knew at the time she made her will that a divorce was likely thus making no provision for him. Decedent met her second husband the first part of 1947 and they were married in December of that year. Her second will was executed February 1947 about the time she met her second husband. Obviously she would make no provision for him. The third will was executed May 1955. Decedent and her second husband separated in 1955 although they were not divorced until 1957. Again, it is perfectly natural that she made no provision in her will for him since they had separated or were about to do so. Nor is it unusual that decedent provided for proponent in her last will. The record is devoid of the slightest evidence suggesting any friction between them. In fact, they began adoption proceedings in Arizona to begin their own family and gave every appearance of being happily married. Therefore, it would not be unexpected for her to leave him one-half of her estate, particularly in view of inheritance tax advantages to husbands and wives.
The majority tells us that decedent’s avowed purpose in establishing the irrevocable spendthrift trust was to avoid any repetition of the 'marital difficulties and property settlements she had experienced in the past. Let us review what decedent actually said. In the trust litigation she testified:
“Q Well, what did you think it meant? (the trust agreement)
“A I thought that it was to keep any future husbands from getting a-hold of any community property settlements. That was what Mr. Monroe and Mr. Simmer had told me was the purpose of the trust.”
* * * ^ ?fc *
“A I don’t remember reviewing the entire trust agreement, (with Hill) I don’t think I even knew what it was about. I was informed it was just a lot of legal language and not to pay any attention to it. * * *
“Q All right. What did you tell Mr. Hill was to be the nature of the trust ?
“A That it was to keep any future husbands from getting my property and to keep any past ones from getting a-hold of it.
“Q And just how was that to be accomplished by this trust?
“A Well, it was supposed to be in trust for my children, and I was to be the head. They would manage and advise me.
“Q And under whose control was it to be?
*29“A Mine.”
jjc sfc * * * *
“A Well, they (the trustees) told me that I could have a voice in the managing of my property, that I could say how it was to he run and that they were to advise and help me, but nobody has paid any attention to anything that I have wanted done. In fact, they have gone completely opposite to my directions.”
* ‡ ‡ * ‡ *
“A Well, I was informed — I was told, rather, that any time that I needed extra money that I could have it. I was not given that extra money when I wanted it.”
It is clear that decedent thought the trust fund would prevent past or future husbands from obtaining her property but would not deprive her of control of or at least relatively free use of her money. She said:
“A My reasons were that I wanted to have a trust fund to keep any future husbands from getting hold of my property. I didn’t want to have it all tied up, but I certainly didn’t want to go through any community property settlements again.”
The majority opinion contends the will in question is inconsistent with the trust, decedent’s reasons for establishing the same, and her prior wills. As I noted above, I think the record contains a reasonable explanation for the differences among the wills. The particular will before us is consistent with the trust agreement. In the will, decedent amply provided for her children. In the trust she did likewise. Her reason for creating the trust was to avoid property settlement agreements with future husbands. That contemplates marital difficulty. She was tired of “community property settlements”. But it was entirely consistent for her to give part of her wealth to proponent because the record is uncontradicted that decedent was very much in love with proponent and their marriage was a happy one. Furthermore, the majority opinion recognizes that decedent intended to create another trust fund for her children if she succeeded in breaking the existing trust. Differences are not inconsistencies if additional reasons prompt a new course of action. And if those reasons are arguably proper, an inference of undue influence cannot be drawn.
The majority quotes from a letter written by decedent at the time the trust was created:
“I did it because I don’t want to have to go through any more property settlements with any — if any — future husbands. I also do not want my children to be subjected to what I have experienced in the past.”
The sentence immediately preceding the quoted language was:
“At the very strong insistence'of Mr. West, I have put my money and property in a trust fund.” (Emphasis in the original)
The seed of dissatisfaction existed when the trust was created and it led to decedent’s effort to break the trust independent of any encouragement by proponent. This is again supported by her testimony in the trust litigation:
“Q Well, did Mr. West participate in the setting up of this trust?
“A He certainly did.
“Q In what way?
“A He told them how to set it up.
“Q Told who?
“A Mr. Simmer and Mr. Monroe.
* * *
“Q And he wanted it set up for the same reasons that you wanted it set up?
“A That’s what he told me, uh-huh.”
* * * * * *
“Q All right. Now, what were his reasons?
*30“A Well, on the surface, that was what he said he wanted, (her reasons) but that wasn’t it.
“Q Well, what was it?
“A He wanted to get me to where I was completely dependent on the trustees, that I would have to ask them for everything I wanted, regardless of what it was. I have never had that happen to me before. I didn’t want it to happen then, and I was told that it wouldn’t be that way, but he told me that he would have that trust fund set up so I couldn’t have any say so over that matter.”
She subsequently repeated her reason for creating the trust.
“A It said the people would be protected and I would be protected against any future property settlements, but I certainly didn’t take it to mean that I couldn’t have any control or say so about it.”
All of the above conclusively shows that decedent was dissatisfied with the trust from its inception. It is apparent that proponent had very little to do with her desire to set it aside.
Next, the majority again relies upon decedent’s old friend Mrs. Lupear whose deposition was taken by Mister Simmer in the absence of representation for proponent and thus in the absence of cross examination. Mrs. Lupear said decedent visited her a month or two after the will was executed and told her she had mentioned Mrs. Lu-pear’s daughter in her will. Then decedent allegedly turned to proponent and said “you know I can’t leave you anything”. The relevancy of these remarks, if made, bears exclusively upon the issue of mental competency, not undue influence. I will not belabor the obvious. But let me examine Mrs. Lupear’s deposition more closely. Mrs. Lupear, the mother of three children, worked as a medical secretary when her deposition was taken in April 1960. She initially contacted Mr. Simmer, after decedent’s death, asking about a will leaving her daughter some property. She told him she understood that she and her daughter were supposed to be in decedent’s will because decedent was godmother to her youngest daughter. Mrs. Lupear’s interest is quite apparent and her testimony should be weighed accordingly. Generally, the deposition consisted of leading questions. The testimony dealing with the will was as follows:
“Q Now, the date of this purported will, * * * is the 18th day of November, 1958, and it was drawn in Houston, Texas. Was your discussion with Mr. and Mrs. McCauley about a will after November 18, 1958?
“A It was after they moved to Phoenix.
“Q It was after Mr. and Mrs. Mc-Cauley moved to Phoenix?
“A It was after Mr. and Mrs. Mc-Cauley moved to Phoenix.
“Q And you recall that was around Christmas time of 1958, is that right ?
“A Just prior to Christmas.
“Q So, it was sometime then, after this date of November 18, 1958, that you had a conversation with Mr. and Mrs. McCauley?
“A It was.
"Q What, if anything, did Mrs. Mc-Cauley tell you she had done with her property by will?
“A She told me that — the conversation started with her mentioning that she had mentioned Nancy Jean in her will. (Mrs. Lupear’s daughter)
“Q All right.
“A I told her that I didn’t feel that was at all necessary.
“Q Do you recall what she said about the amount, or anything that she left?
“A She said, T would like to leave her about fifty thousand dollars, but I don’t think that would be possible.’
*31“Q All right.
“A She said, T have mentioned her in my will,’—
"Q All right, did she tell you that she had left you anything in her will?
“A She told me that she left me no money or property other than a watch, for sentimental reasons.
“Q Do you know what watch?
“A Yes, sir, it was one I had admired on several occasions.
“Q What kind of watch?
“A A gold watch, with some gems that had a cover on it to make it look like a bracelet.
“Q And was that the watch she told you she had left you in her will?
“A Yes, sir.
“Q Was Mr. McCauley present at that conversation ?
“A Yes, sir.
“Q Did she say anything to Mr. Mc-Cauley about a will at that time?
“A Yes, sir, we were discussing this, and she turned to Farris and said, ‘You know I can’t leave you anything.’ ”
The 1955 will which, presumably, would be probated if the one before us is not, gives $1,000 to Mrs. Lupear and nothing to her daughter although it suggests the money be used for the daughter. No mention is made of a watch. If decedent, in fact, said what Mrs. Lupear claimed she did, she may have been incompetent at that particular time. Certainly a layman like proponent would have thought so. Under those circumstances, was it unreasonable for him to refrain from arguing with his wife over the disposition of her property? I think not.
The next factor in the majority opinion is entitled “Reasonableness” or “Unnaturalness” of Will which is tested by the question of whether the will is the type one would expect testatrix to execute, after we consider what is known about her. In my opinion, the bulk of the evidence considered under this factor cannot be distinguished from that considered in the preceding factor. In any event, it is perfectly natural for a wife to leave one-half of her estate to her children and one-half to her husband whom she obviously loved. The only new facts mentioned under this factor are that the will names proponent as sole executor whereas the prior wills provided for multiple executors and replacements; and that the will is one and one-half pages in length whereas the prior wills were eight, eleven and thirteen pages in length. The length of the will is related to the complexities of the provisions, not the size of the estate. And the absence of joint or replacement executors probably reflects the competency of the scrivener. It is a rather technical matter which lay persons do not ordinarily consider, but has nothing to do with the problems before us.
The final factor of the majority opinion asks “Was Decedent a Person Susceptible to Undue Influence”. We are told that trustee Hill said decedent was imprudent with men. He testified as follows:
“A * * * She was imprudent with men, and I don’t mean that in a derogatory manner. I mean that she had a weakness which was founded, I believe, in two things. She was, according to my recollection of her as a little girl, she was in a sense a very lonely person, and therefore the attention of men when offered to her was most gratefully received. And I mean in an entirely proper manner. She was raised in a family in which generosity was the greatest single attribute of the present generation. * * a
* * * * * *
“Q * * * Now, do you feel that her weakness, as you have described it, with men, rather than with money, applied to her marriage to Mr. Talk? (first husband)
“A I think they applied to every relation of hers from the time she was a very small girl until the date of *32her death. Men in general, including myself, I don’t mean that she was ever attracted to me, I just mean that she appreciated the attentions that were showered upon her from time to time by men. She was unusually grateful upon each occasion that my wife and I would offer to give her a ride home from a party or something of that nature.”
The “susceptibility” referred to in the decisions cited by the majority has nothing to do with a lifelong attribute of generosity. The cases cited by the majority concerned aged, feeble people suffering from hallucinations, eccentricities or phobias and usually seriously senile or physically ill. Mrs. Lupear is again relied upon to quote the exact words decedent had spoken three years earlier.
‘ “I’m tired of putting my ex-husbands up in business. It’s going to make them wealthy men, just for being married to me for a few years. * * * I want to do something that will see that no more husbands get any of my money. * * * I don’t plan on getting married again, but I — if I should where men are concerned, I have no control when they ask for something; I give it to them, and I want something set up so that I can’t change my mind.” ’
Assuming the conversation took place, decedent probably gave Mrs. Lupear the same reasons for creating the trust as she subsequently testified to in the trust litigation. Furthermore, the conversation took place before decedent’s divorce from Denson. Wasn’t she entitled to change her mind?
The majority suggests that decedent’s chronic physical illness rendered her more susceptible to undue influence. No a shred of medical evidence is mentioned. Reference is made to Mr. Simmer’s testimony that he noticed decedent often lost her equilibrium and appeared to be chronically ill about the time she received her divorce from Denson. The basis for his conclusion was the fact that she was fairly untidy, had protruding eyes and a puffiness around her eyes, had bad skin and looked older than her years. Mr. Fulleylove’s (a servant) conclusions that decedent was a “very sick girl” and not a “real well person” are unsubstantiated conclusions. The majority concludes from this meager testimony that decedent was in a weakened physical condition when she executed the will. A witness who signed the will said “her condition was very good; she was in good spirits, a pleasant frame of mind” and “she seemed to have full control of her faculties. She seemed to be a very stable person to me. She appeared in good health, appeared to be recuperating from her trouble”. There is no evidence to support the conclusion that decedent, at the time of executing the will, was a person susceptible to undue influence.
Some writers have argued that the standard definition of undue influence as “domination by the guilty party over the testator’s mind to such an extent that free agency is destroyed” is misleading. They claim psychologists tell us that in one sense man has no free agency and every course of action is actually the reflection of various motivations or influences. Wills, Wills— Undue Influence, 50 Mich.L.R. 748, 749. It follows that a distinction must be made between due influences and undue ones. This would allow a court to judge the moral quality of the influence because that is what the word “due” means. One writer has gathered decisions where this has been done. Collins, Undue Influence in Wills, 7 Ark.L.R. 116, 123-125. I think the majority opinion follows this line of reasoning. Such a course of action destroys the right of testamentary disposition generally and in this particular case invades the right of marital privacy.
I am particularly grieved by the concurring opinion of our Chief Justice. Some of the facts upon which he relies are obviously irrelevant to the issue of undue influence. It is sufficient to point out that he merely repeats the facts set forth by the majority *33apparently believing, like the Bellman, that what is said three times must be true :
“Just the place for a Snark! ” the Bellman cried,
As he landed his crew with care;
Supporting each man on the top of the tide
By a finger entwined in his hair.
“Just the place for a Snark! I have said it twice:
That alone should encourage the crew.
“Just the place for a Snark! I have said it thrice:
What I tell you three times is true.”
Lewis Carrol, The Hunting of the Snark, Fit the First.
I am in agreement with the majority opinion on the procedural aspects of this case. But I must dissent for the reasons set forth above. The judgment should be reversed.

. In the custody litigation, one of the attorneys representing Mr. Denson -was the son of the judge who presided over the trial. See East Maine Twp. Community Ass’n v. Pioneer Trust & Sav. Bank, 15 Ill.App.2d 250, 145 N.E.2d 777.